Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant' s arguments filed 7/5/2022 regarding claims rejections under 35 U.S.C. 103 in claims 1, 5-7, and 9-21 have been fully considered and are persuasive. Claims 1, 7, and 9 have been amended and overcome the 103 rejections. Thus, the 103 claims rejections in claims 1, 5-7, and 9-21 have been withdrawn.

Applicant's arguments regarding claim rejections under 35 U.S.C. 101 in claims 1, 5-7, and 9-21  have been fully considered but they are not persuasive. 
The applicant argues on page 8 the remark filed that “Applicant believes such 
amendments obviate the 101 rejections as the claimed invention as amended is not directed to a judicial exception”.
	The Office respectfully disagrees and submits that the amended claims recite a judicial exception (abstract idea). The steps of  “comparing the measured loads with the target signals (300)” is a mental process; and the steps of “determining target pressures (400) for individual actuators of the parallel kinematic excitation unit for applying the target signals by use of a control algorithm (Fq,ref)” and “Fq,ref = Fq + JT (z) . [ RF (τref - τ) + RF,D ( τ'ref – τ’]” are a mathematical concept. Therefore, they are considered to be an abstract idea (judicial exception), as shown in the rejections. Therefore, claimed invention is directed to a judicial exception. Moreover, significantly more is demonstrated by additional elements that are not well-understood and conventional. The additional element such as a control of the target pressure for the actuators is
well-understood and conventional, and this is routine procedure in multi-axle load simulation. Therefore, the claims do not recite additional elements that are not well-understood and conventional.
Therefore, independent claims 1, 7, and 9 are patent ineligible. 
Claims 5-6 depend from claim 1, and claims 10-21 depend from claim 9, and  therefore, they are not patent eligible.
Hence, the Office submits that the rejections of Claims 1, 5-7, and 9-21 are proper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-7, and 9-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, the claim recites “Method for dynamic load simulation, wherein loads are specified by target signals and applied to a test object by a parallel kinematic excitation unit via an end effector, including the following operations: measuring loads at a contact point (200); comparing the measured loads with the target signals (300); and determining target pressures (400) for individual actuators of the parallel kinematic excitation unit for applying the target signals by use of a control algorithm (Fq,ref); and applying the target signals (300) to the end effector by means-of a control of the target pressures (400) for the actuators determined by the control algorithm (Fq,ref); characterized in that the following control algorithm (Fq,ref) is used:
Fq,ref = JT (z) . [M (z) . z” + C (z,z’) . z’ + g (z) + ufl.F],    wherein ufl,F is a new system input for force control, JT (z) is a transposed Jacobian matrix, M (z) is a mass matrix, z is a position vector, C (z, z') . z' is a vector of generalized centrifugal and Coriolis forces and g (z) is a vector of generalized weight forces.
	In claim 7, the steps of “Method for dynamic load simulation, wherein loads are specified by target signals and applied to a test object by a parallel kinematic excitation unit via an end effector, including the following operations: measuring loads at a contact point (200); comparing the measured loads with the target signals (300); determining target pressures (400) for individual actuators of the parallel kinematic excitation unit for applying the target signals by use of a control algorithm (Fq,ref); and applying the target signals (300) to the end effector by means of a control of the target pressures (400) for the actuators determined by the control algorithm (Fq,ref); characterized in that a direct force control is achieved by the following control algorithm (Fq,ref):
Fq,ref = Fq + JT (z) . [ RF (τref - τ) + RF,D ( τ'ref – τ’],  wherein Fq are the forces applied to the end effector by the cylinders of the parallel kinematic excitation unit, JT (z) is a transposed Jacobian matrix, τ, τ’, τref and τ‘ref are the load vectors that act between the end effector and the test object, and RF and RF.D are control parameters designed as matrices.
	In claim 9, the steps of “Method for dynamic load simulation, wherein loads are specified by target signals and applied to a test object by a parallel kinematic excitation unit via an end effector, including the following operations: measuring loads at a contact point (200); comparing the measured loads with the target signals (300); determining target pressures (400) for individual actuators of the parallel kinematic excitation unit for applying the target signals by use of a control algorithm (Fq,ref); and applying the target signals (300) to the end effector by means of a control of the target pressures (400) for the actuators determined by the control algorithm (Fq,ref); characterized in that the control algorithm (Fq,ref) is carried out according to the following equation: 
Fq.ref = JT (z) . [C (z, z’) . z’ + g (z) + (1 – S) . (M (z) . ufl.P + τ) + S . (M (z) . z” + ufl.F)],  wherein JT (z) is a transposed Jacobian matrix, C (z, z') .  z' is a vector of generalized centrifugal and Coriolis forces, z is a position vector, g (z) is a vector of generalized weight forces, S is a selection matrix, M (z) is a mass matrix, τ is a load vector between the end effector and the test object, and ufl,p and ufl,F are the new system inputs for position and force control.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category (process for claims 1, 7, and 9).
Under the Step 2A, Prong One, we consider whether the claims recite a judicial exception (abstract idea). In the above claims, the highlighted portions constitute an abstract idea because, under a broadest reasonable interpretation, they recite limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and  mental processes (concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions). 	
In claim 1, the step of “comparing the measured loads with the target signals (300)” is a mental process, therefore, it is considered to be an abstract idea. The steps of “determining target pressures (400) for individual actuators of the parallel kinematic excitation unit for applying the target signals by use of a control algorithm (Fq,ref)” and “Fq,ref = Fq + JT (z) . [ RF (τref - τ) + RF,D ( τ'ref – τ’]” are a mathematical concept, therefore, they are considered to be an abstract idea (see for example: Abstract, [0018], [0038], and [0073], as published, hereinafter).
In claim 7, the step of “comparing the measured loads with the target signals (300)” is a mental process, therefore, it is considered to be an abstract idea. The steps of “determining target pressures (400) for individual actuators of the parallel kinematic excitation unit for applying the target signals by use of a control algorithm (Fq,ref)” and “Fq,ref = Fq + JT (z) . [ RF (τref - τ) + RF,D ( τ'ref – τ’]” are a mathematical concept, therefore, they are considered to be an abstract idea (see for example: Abstract, [0018], [0038], and [0073], as published, hereinafter).
In claim 9, the step of “comparing the measured loads with the target signals (300)” is a mental process, therefore, it is considered to be an abstract idea. The steps of “determining target pressures (400) for individual actuators of the parallel kinematic excitation unit for applying the target signals by use of a control algorithm (Fq,ref)” and “Fq.ref = JT (z) . [C (z, z’) . z’ + g (z) + (1 – S) . (M (z) . ufl.P + τ) + S . (M (z) . z” + ufl.F)]” are a mathematical concept, therefore, they are considered to be an abstract idea (see for example: Abstract, [0018], [0042], and [0073], as published, hereinafter).
Next, under the Step 2A, Prong Two, we consider whether the claims that recite a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claims recite additional elements that integrate the exception into a practical application of that exception.
The claims comprise the following additional elements:
In Claim 1: measuring loads at a contact point (200); applying the 
target signals (300) to the end effector by means-of a control of the target pressures (400) for the actuators determined by the control algorithm (Fq,ref); characterized in that the following control algorithm (Fq,ref) is used; and wherein ufl,F is a new system input for force control, JT (z) is a transposed Jacobian matrix, M (z) is a mass matrix, z is a position vector, C (z, z') . z' is a vector of generalized centrifugal and Coriolis forces and g (z) is a vector of generalized weight forces.
The preamble in Claim 1, “Method for dynamic load simulation, wherein loads are specified by target signals and applied to a test object by a parallel kinematic excitation unit via an end effector” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use, and is recited in generality. The additional element “measuring loads at a contact point (200)” is not qualified for a meaningful limitation because it represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. The additional elements “applying the target signals (300) to the end effector by means-of a control of the target pressures (400) for the actuators determined by the control algorithm (Fq,ref)”; and “characterized in that the following control algorithm (Fq,ref) is used” are recited in generality and not qualified for meaningful limitations, therefore, only add insignificant extra-solution activities to the judicial exception. The additional element of “wherein ufl,F is a new system input for force control, JT (z) is a transposed Jacobian matrix, M (z) is a mass matrix, z is a position vector, C (z, z') . z' is a vector of generalized centrifugal and Coriolis forces and g (z) is a vector of generalized weight forces” is not qualified for a meaningful limitation because it is recited in generality therefore, only adds an insignificant extra-solution activity to the judicial exception.
In Claim 7: measuring loads at a contact point (200); applying the 
target signals (300) to the end effector by means-of a control of the target pressures (400) for the actuators determined by the control algorithm (Fq,ref); characterized in that the following control algorithm (Fq,ref) is used; and wherein Fq are the forces applied to the end effector by the cylinders of the parallel kinematic excitation unit, JT (z) is a transposed Jacobian matrix, τ, τ’, τref and τ‘ref are the load vectors that act between the end effector and the test object, and RF and RF.D are control parameters designed as matrices.
The preamble in Claim 7, “Method for dynamic load simulation, wherein loads are specified by target signals and applied to a test object by a parallel kinematic excitation unit via an end effector” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use, and is recited in generality. The additional element “measuring loads at a contact point (200)” is not qualified for a meaningful limitation because it represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. The additional elements “applying the target signals (300) to the end effector by means-of a control of the target pressures (400) for the actuators determined by the control algorithm (Fq,ref)”; and “characterized in that a direct force control is achieved by the following control algorithm (Fq,ref)” are recited in generality and not qualified for meaningful limitations, therefore, only add insignificant extra-solution activities to the judicial exception. The additional element “wherein Fq are the forces applied to the end effector by the cylinders of the parallel kinematic excitation unit, JT (z) is a transposed Jacobian matrix, τ, τ’, τref and τ‘ref  are the load vectors that act between the end effector and the test object, and RF and RF.D are control parameters designed as matrices” is not qualified for a meaningful limitation because it is recited in generality therefore, only adds an insignificant extra-solution activity to the judicial exception.
In Claim 9: measuring loads at a contact point (200); applying the 
target signals (300) to the end effector by means-of a control of the target pressures (400) for the actuators determined by the control algorithm (Fq,ref); characterized in that the control algorithm (Fq,ref) is carried out according to the following equation; and wherein JT (z) is a transposed Jacobian matrix, C (z, z') .  z' is a vector of generalized centrifugal and Coriolis forces, z is a position vector, g (z) is a vector of generalized weight forces, S is a selection matrix, M (z) is a mass matrix, τ is a load vector between the end effector and the test object, and ufl,p and ufl,F are the new system inputs for position and force control.
The preamble in Claim 9, “Method for dynamic load simulation, wherein loads are specified by target signals and applied to a test object by a parallel kinematic excitation unit via an end effector” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use, and is recited in generality. The additional element “measuring loads at a contact point (200)” is not qualified for a meaningful limitation because it represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. The additional elements “applying the target signals (300) to the end effector by means-of a control of the target pressures (400) for the actuators determined by the control algorithm (Fq,ref)”; and “characterized in that the control algorithm (Fq,ref) is carried out according to the following equation” are recited in generality and not qualified for meaningful limitations, therefore, only add insignificant extra-solution activities to the judicial exception. The additional element “wherein JT (z) is a transposed Jacobian matrix, C (z, z') . z' is a vector of generalized centrifugal and Coriolis forces, z is a position vector, g (z) is a vector of generalized weight forces, S is a selection matrix, M (z) is a mass matrix, τ is a load vector between the end effector and the test object, and ufl,p and ufl,F are the new system inputs for position and force control” is not qualified for a meaningful limitation because it is recited in generality therefore, only adds an insignificant extra-solution activity to the judicial exception.
 In conclusion, the above additional elements, considered individually and in combination with the other claims elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, measuring loads at a contact point is disclosed by “Substructuring and Control Strategies for Hardware-in-the-Loop Simulations of Multiaxial Suspension Test Rigs”, S. Olma, Elsevier, ScienceDirect, hereinafter “Olma”, Page 142, Left, [02]; Right, [03]; Page 144, Right, [05]; Page 146, Left, [02]; and “Roos US 6615112”, Col. 5, Lines 54-61.
For example, applying the target signals to the end effector by means-of a control of the target pressures for the actuators determined by the control algorithm is disclosed by “Substructuring and Control Strategies for Hardware-in-the-Loop Simulations of Multiaxial Suspension Test Rigs”, S. Olma, Elsevier, ScienceDirect, hereinafter “Olma”, Page 141, Left, [02]; Page 142, Right, [03]; “Roos US 6615112”, Col. 5, Lines 4-8 and 54-61; Col. 6, Lines 20-45; Col. 11, Lines 61-67.
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 5-6, and 10-21 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim.
The dependent claims are, therefore, also ineligible.

Conclusion
Claims 1, 5-7, and 9-21  do not have prior arts rejections but they are rejected under 35 U.S.C. 101.
	The most pertinent prior arts are “Substructuring and Control Strategies for Hardware-in-the-Loop Simulations of Multiaxial Suspension Test Rigs”, S. Olma, Elsevier, ScienceDirect”; “Langer US 20070260373”; and “Control of a hydraulic hexapod for a Hardware-in-the-Loop axle test rig”, Andreas Kohlstedt, De Gruyter Oldenbourg, Anwendugen, hereinafter “Kohlstedt”. 
As to claim 1, the combination of Olma, Langer and Kohlstedt teaches all the claim limitations except “applying the target signals (300) to the end effector by means-of a control of the target pressures (400) for the actuators determined by the control algorithm (Fq,ref) characterized in that the following control algorithm (Fq,ref) is used:
Fq,ref = JT (z) . [M (z) . z” + C (z,z’) . z’ + g (z) + ufl.F], wherein ufl,F is a new system input for force control, JT (z) is a transposed Jacobian matrix, M (z) is a mass matrix, z is a position vector, C (z, z') . z' is a vector of generalized centrifugal and Coriolis forces and g (z) is a vector of generalized weight forces”. The amended has unique limitations and differentiates itself from the prior arts. The invention provides a system for performing dynamic load simulation on a test specimen for fatigue analyzes of vehicle axles.
The system presented force control concepts based on a compensation of all system-inherent non-linearities with the help of observed or estimated system states and their time derivatives, and thus, a simple force control design by use of the methods of linear control technology is enabled. The control element controls the actuator such that the imprint of the target signals is performed on the end effector by the regulation element based on the control algorithm, so that time and cost of dynamic load simulation on the test specimen can be reduced. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Olma, Langer and Kohlstedt to arrive at the claimed invention. The advantages and distinguishable features can be seen on [0001], [0013], [009], [0020], [0040], [0059], and [0074] in the published specification.
As to claim 7, the combination of Olma, Langer and Kohlstedt teaches all the claim limitations except “applying the target signals (300) to the end effector by means of a control of the target pressures (400) for the actuators determined by the control algorithm (Fq,ref); characterized in that a direct force control is achieved by the following control algorithm (Fq,ref): Fq,ref = Fq + JT (z) . [ RF (τref - τ) + RF,D ( τ'ref – τ’],  wherein Fq are the forces applied to the end effector by the cylinders of the parallel kinematic excitation unit, JT (z) is a transposed Jacobian matrix, τ, τ’, τref and τ‘ref are the load vectors that act between the end effector and the test object, and RF and RF.D are control parameters designed as matrices”. The amended has unique limitations and differentiates itself from the prior arts. The invention provides a system for performing dynamic load simulation on a test specimen for fatigue analyzes of vehicle axles.
The system presented force control concepts based on a compensation of all system-inherent non-linearities with the help of observed or estimated system states and their time derivatives, and thus, a simple force control design by use of the methods of linear control technology is enabled. The control element controls the actuator such that the imprint of the target signals is performed on the end effector by the regulation element based on the control algorithm, so that time and cost of dynamic load simulation on the test specimen can be reduced. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Olma, Langer and Kohlstedt to arrive at the claimed invention. The advantages and distinguishable features can be seen on [0001], [0013], [009], [0020], [0040], [0059], and [0074] in the published specification.
As to claim 9, the combination of Olma, Langer and Kohlstedt teaches all the claim limitations except “applying the target signals (300) to the end effector by means of a control of the target pressures (400) for the actuators determined by the control algorithm (Fq,ref); characterized in that the control algorithm (Fq,ref) is carried out according to the following equation: Fq.ref = JT (z) . [C (z, z’) . z’ + g (z) + (1 – S) . (M (z) . ufl.P + τ) + S . (M (z) . z” + ufl.F)],  wherein JT (z) is a transposed Jacobian matrix, C (z, z') .  z' is a vector of generalized centrifugal and Coriolis forces, z is a position vector, g (z) is a vector of generalized weight forces, S is a selection matrix, M (z) is a mass matrix, τ is a load vector between the end effector and the test object, and ufl,p and ufl,F are the new system inputs for position and force control”. The amended has unique limitations and differentiates itself from the prior arts. The invention provides a system for performing dynamic load simulation on a test specimen for fatigue analyzes of vehicle axles. The system presented force control concepts based on a compensation of all system-inherent non-linearities with the help of observed or estimated system states and their time derivatives, and thus, a simple force control design by use of the methods of linear control technology is enabled. The control element controls the actuator such that the imprint of the target signals is performed on the end effector by the regulation element based on the control algorithm, so that time and cost of dynamic load simulation on the test specimen can be reduced. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Olma, Langer and Kohlstedt to arrive at the claimed invention. The advantages and distinguishable features can be seen on [0001], [0013], [009], [0020], [0040], [0059], and [0074] in the published specification.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863